During the consideration and preparation of the original opinion in this case I differed with the majority of the court as to what was the proper interpretation of the words "and all other cases in this class" found in sec. 43-1113, I. C. A. Out of deference to the majority and rather than encumber the record with a useless dissenting opinion, I concurred in the original opinion. *Page 711 
Now that a rehearing has been had I am more firmly convinced the interpretation placed on sec. 43-1113 is erroneous and that the word "class" means and has reference to permanent partial disabilities without regard to whether or not such disabilities result from an injury to one of the members or organs mentioned in the schedule of losses contained in said sec. 43-1113.
The interpretation placed on this section by the majority will in my judgment deprive many injured workmen of compensation commensurate with the injuries and disabilities sustained by them in comparison with the compensation awarded others. I therefore dissent.
Ailshie, J., not participating in original hearing, did not participate on rehearing.